PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF COOPERATIVE BANK, WILMINGTON, NORTH CAROLINA FEDERAL DEPOSIT INSURANCE CORPORATION and FIRST BANK DATED AS OF JUNE 19, 2009 Module 1 – Whole Bank w/ Loss Share – P&A COOPERATIVE BANK Version 1.05 WILMINGTON, NORTH CAROLINA June 16, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 ARTICLE II ASSUMPTION OF LIABILITIES 8 2.1 Liabilities Assumed by Assuming Bank 8 2.2 Interest on Deposit Liabilities 10 2.3 Unclaimed Deposits 10 2.4 Employee Plans 10 ARTICLE III PURCHASE OF ASSETS 11 3.1 Assets Purchased by Assuming Bank 11 3.2 Asset Purchase Price 11 3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. 12 3.4 Puts of Assets to the Receiver 12 3.5 Assets Not Purchased by Assuming Bank 13 3.6 Assets Essential to Receiver 15 ARTICLE IV ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 16 4.1 Continuation of Banking Business 16 4.2 Agreement with Respect to Credit Card Business 16 4.3 Agreement with Respect to Safe Deposit Business 16 4.4 Agreement with Respect to Safekeeping Business 16 4.5 Agreement with Respect to Trust Business 16 4.6 Agreement with Respect to Bank Premises 17 4.7 Agreement with Respect to Leased Data Processing Equipment 20 4.8 Agreement with Respect to Certain Existing Agreements 20 4.9 Informational Tax Reporting 21 4.10 Insurance 21 4.11 Office Space for Receiver and Corporation 22 4.12 Agreement with Respect to Continuation of Group Health Plan Coverage for Former Employees 22 4.13 Agreement with Respect to Interim Asset Servicing 23 Module 1 – Whole Bank w/ Loss Share – P&A COOPERATIVE BANK Version 1.05 WILMINGTON, NORTH CAROLINA June 16, 2009 ii ARTICLE V DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 23 5.1 Payment of Checks, Drafts and Orders 23 5.2 Certain Agreements Related to Deposits 24 5.3 Notice to Depositors 24 ARTICLE VI RECORDS 24 6.1 Transfer of Records 24 6.2 Delivery of Assigned Records 25 6.3 Preservation of Records 25 6.4 Access to Records; Copies 25 ARTICLE VII FIRST LOSS TRANCHE 26 ARTICLE VIII ADJUSTMENTS 26 8.1 Pro Forma Statement 26 8.2 Correction of Errors and Omissions; Other Liabilities 8.3 Payments 27 8.4 Interest 27 8.5 Subsequent Adjustments 27 ARTICLE IX CONTINUING COOPERATION 28 9.1 General Matters 28 9.2 Additional Title Documents 28 9.3 Claims and Suits 28 9.4 Payment of Deposits 28 9.5 Withheld Payments 29 9.6 Proceedings with Respect to Certain Assets and Liabilities 29 9.7 Information 30 ARTICLE X CONDITION PRECEDENT 30 ARTICLE XI REPRESENTATIONS AND WARRANTIES OF THE ASSUMING BANK 30 ARTICLE XII INDEMNIFICATION 31 12.1 Indemnification of Indemnitees 31 12.2 Conditions Precedent to Indemnification 34 12.3 No Additional Warranty 35 12.4 Indemnification of Corporation and Receiver 35 12.5 Obligations Supplemental 35 Module 1 – Whole Bank w/ Loss Share – P&A COOPERATIVE BANK Version 1.05 WILMINGTON, NORTH CAROLINA June 16, 2009 iii 12.6 Criminal Claims 36 12.7 Limited Guaranty of the Corporation 36 12.8 Subrogation 36 ARTICLE XIII MISCELLANEOUS 36 13.1 Entire Agreement 36 13.2 Headings 36 13.3 Counterparts 37 13.4 Governing Law 37 13.5 Successors 37 13.6 Modification; Assignment 37 13.7 Notice 37 13.8 Manner of Payment 38 13.9 Costs, Fees and Expenses 38 13.10 Waiver 38 13.11 Severability 39 13.12 Term of Agreement 39 13.13 Survival of Covenants, Etc. 39 SCHEDULES 2.1 Certain Liabilities Assumed 41 2.1(a) Excluded Deposit Liability Accounts 42 3.1 Certain Assets Purchased 43 3.2 Purchase Price of Assets or Assets 44 3.5(l) Excluded Private Label Assets-Backed Securities 46 4.15A Single Family Loss Share Loans 53 4.15B Non-Single Family Loss Share Loans 48 7 Calculation of Deposit Premium 49 EXHIBITS 4.13 Interim Asset Servicing Arrangement 51 4.15A Single Family Loss Share Agreement 53 4.15B Commercial Loss Share Agreement 88 Module 1 – Whole Bank w/ Loss Share – P&A COOPERATIVE BANK Version 1.05 WILMINGTON, NORTH CAROLINA June 16, 2009 iv PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS THIS AGREEMENT, made and entered into as of the 19th day of JUNE, 2009, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of COOPERATIVE BANK, WILMINGTON, NORTH CAROLINA (the "Receiver"), FIRST BANK, organized under the laws of the United States of America, and having its principal place of business in TROY, NORTH CAROLINA (the "Assuming Bank"), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United States of America and having its principal office in Washington, D.C., acting in its corporate capacity (the "Corporation"). WITNESSETH: WHEREAS, on Bank Closing, the Chartering Authority closed COOPERATIVE BANK (the "Failed Bank") pursuant to applicable law and the Corporation was appointed Receiver thereof; and WHEREAS, the Assuming Bank desires to purchase certain assets and assume certain deposit and other liabilities of the Failed Bank on the terms and conditions set forth in this Agreement; and WHEREAS, pursuant to 12 U.S.C.
